PER CURIAM.
On February 3, 1947, appellant, having had the assistance of able counsel to advise and consult with him, pleaded guilty to charges of having broken into a building used as a post office, and, acting jointly and severally with others, stole certain property of the United States. Sentenced to serve three years in the penitentiary, he entered upon the service of his sentence. On April 9, 1948, he filed a motion for leave to file and docket motion to vacate judgment and sentence, the grounds being that he had been held in secret seclusion by officers of the government as a prisoner from- July 28, 1946, until August 2, 1946, and as a result thereof a confession was then secured from him.
The district judge, of the opinion that as a matter of law it did not state sufficient grounds upon which the court could take the action prayed for in it, denied the motion.
We think it clear that the judge was right. The sentence he is serving was based not upon the confession of which he complains but upon his plea of guilty voluntarily made with the assistance, and upon the advice, of his counsel many months after the purported confession was made.
The judgment appealed from was right. It is
Affirmed.